DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that an international search authority cited the reference relied upon in the restriction requirement, and the international search authority did not raise a unity of invention concern.  This is not found persuasive because it does contain any reasoning for why the restriction is not properly applied.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, drawn to a process and apparatus for forming the products, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first set of crease lines for forming a bottom, a second set of crease lines for forming a main body, and an area to assist folding a bottom corner.  Claim 1 then recites that this area has a first set of intersecting crease lines and a second plurality of crease lines of the first set of crease lines that terminate but virtually intersect.  The specification seems to disclose a single embodiment where lines LCB and BC intersect and lines BC’, LCC and DC terminate.  This claim language is very confusing and unclear.  This intersection includes the horizontal fold line between the bottom and the main body of the container, and it is unclear if this line is in the first set of crease lines because it forms the bottom, the second set of crease lines because it forms the main body, or both because it does both.  As the lines are defined separately, it can’t really be both.  The first plurality of lines that intersect has one line from the second set of crease lines and this dubious line LC, and because of the one-sentence structure nature of the claims, and defining the second plurality as ‘of the first set of crease lines’ opens up the meaning that the first and second plurality of crease lines are ‘of the first set of crease lines’ when only one line of the first plurality of crease lines could be considered of the first set of crease lines.  Claims 2-9 are similarly rejected for including the limitations of parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WO 2015/193358 A1).
Regarding claims 1 and 10, Johansson teaches a packaging material (Fig. 4) and package (Fig. 12) comprising: a core material layer, at least one polymer layer laminated to the core material layer (pg. 4 lines 20-26), wherein the core material layer is provided with at least one area being configured to assist in folding the packaging material into a bottom end corner of a package to be formed (Fig. 5), a first set of crease lines (9b and the lines below it) configured to form a bottom end of the package, and a second set of crease lines (the vertical lines, formed by 22a; Fig. 4) configured to form a main body of the package, said at least one area comprising an intersection of a first plurality of crease lines, each having a triangular cross-section (Fig. 10b), while a second plurality of crease lines of the first set of crease lines, each having a triangular cross-section and having a virtual extension through said intersection, terminate such that they end at a distance from said intersection and constitute terminated crease lines (Figs. 18a, 18c).  Specifically, the Johansson teaches the intersections can be formed by crease lines that extend up towards a point of intersection but do not cross; being spaced by up to 1mm apart from the intersection point (pg. 22 lines 6-20), and Johansson states that it is best if at least one of the crease lines intersects the corner (pg. 22 lines 23-24, pg. 23 lines 1-4).  Johansson does not specify which line, but there are five crease lines at each intersection, making 15 ways to ways to route such a line.  It would have been obvious to try the various intersections to form the most suitable intersection that forms the best performing fracture initiation that guides the folds to the desired position, as taught by Johansson (pg. 22 lines 31-34).
Regarding claim 2, Johansson illustrates a virtual extension of one of the terminated crease lines line of the first set of crease lines substantially coincides with one intersecting crease line of the second set of crease lines (Figs. 4-5, 18C).
Regarding claim 3, Johansson illustrates the terminated crease lines of the at least one area comprises one transversal crease line, one longitudinal crease line, and one diagonal crease line (Figs. 4-5, 18C).  
Regarding claim 4, Johansson teaches the intersecting crease lines are perpendicular to each other (Fig. 18C) and describes perpendicular lines (pg. 24 lines 28).
Regarding claim 5, Johansson teaches the distance is up to a millimeter (pg. 22 lines 18-19), which is an overlap with the claimed range of 1 to 10 mm at 1 mm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). See MPEP 2144.05 Section I.
Regarding claim 6-8, Johansson teaches this is how all corners are formed (Fig. 5), so Johansson teaches four areas configured to form four bottom corners of the package, wherein each area comprises an intersection of a first plurality of crease lines, each having a triangular cross-section, while a second plurality of crease lines of the first set of crease lines, each having a triangular cross-section and having a virtual extension through said intersection, terminate such that they end at a distance from said intersection.  
Regarding claim 9, Johansson teaches the cross-section of the triangular crease lines is asymmetric (Figs. 10a-10b).

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ljungstrom (US 5,848,749) in view of Dammers (DE 102016003827 A1) in view of Johansson (WO 2015/193358 A1).
Regarding claims 1 and 10, Ljungstrom teaches a packaging material (Fig. 11) and package (Fig. 10) comprising:  laminated paperboard (col 1 lines 35-37), wherein the paperboard core material layer is provided with at least one area being configured to assist in folding the packaging material into a bottom end corner of a package to be formed (Fig. 1F), a first set of crease lines 25 configured to form a bottom end of the package, and a second set of crease lines configured to form a main body of the package (Figs. 3-6), said at least one area comprising an intersection of a first plurality of crease lines 25, 320 (Fig. 1F), while a second plurality of crease lines 250 (and the virtual extensions of 25 and 240) of the first set of crease lines, having a virtual extension through said intersection, terminate such that they end at a distance from said intersection and constitute terminated crease lines.  Ljungstrom does not teach the lamination is a polymer or a triangular cross section on the crease lines.  
Regarding the lamination, Dammers teaches an analogous packaging material and teaches it is known laminating paper using a polymer is a known technique for sealing such packaging material (0001).     It would have been obvious to one having ordinary skill in the art to use a polymer laminate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding the crease lines, Johansson teaches an analogous package and teaches forming crease lines, each having a triangular cross-section (Fig. 10b) and teaches this cross section allows facilitate folding and allow for well defined package geometries; providing the advantages of superior package performance, in terms of dimensional stability properties, e.g. use-ability, stack-ability, top load compression, and grip stiffness (pg. 20 lines 14-19).  It would have been obvious to one of ordinary skill in the art to form the package of Ljungstrom using the crease lines of Johansson for that purpose.
Regarding claim 2, Ljungstrom teaches a virtual extension of one of the terminated crease lines line of the first set of crease lines substantially coincides with one intersecting crease line of the second set of crease lines (Fig. 1F).
Regarding claim 5, Ljungstrom does not teach a specific offset distance, instead teaching the offset distance is known in other containers. Dammers teaches an analogous packaging material with crease lines that terminate before intersecting at a lower outer corner and teaches terminating the lines between 0.1 mm and 10 mm from the intersection (0021).  It would have been obvious to one of ordinary skill in the art to use the offset distance of Dammers as it is a known offset distance just as described by Ljungstrom.
Regarding claim 6-8, Ljungstrom teaches this is how all corners are formed (Fig. 5), so Ljungstrom teaches four areas configured to form four bottom corners of the package, each having an intersection of a first plurality of crease lines and a virtual intersection of a terminated second plurality of crease lines.  Ljungstrom is modified with crease lines of Johansson, and Johansson teaches each having a triangular cross-section.
Regarding claim 9, Ljungstrom  is modified with the crease lines of Johansson, and Johansson teaches the cross-section of the triangular crease lines is asymmetric (Figs. 10a-10b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other references teaching use of terminating crease lines to form virtual intersections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734